297 S.W.3d 149 (2009)
STATE of Missouri, Respondent,
v.
Kimoni RUSSELL, Appellant.
No. WD 69775.
Missouri Court of Appeals, Western District.
November 17, 2009.
Susan E. Summers, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and John M. Reeves, Esq., Jefferson City, MO, for respondent.
Before Division One: ALOK AHUJA, P.J., and JAMES MADISON SMART, JR. and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM:
Kimoni L. Russell appeals his conviction for robbery in the first degree, § 569.020, RSMo 2000. In his sole Point Relied On, Russell argues that the evidence was insufficient to support his conviction on a theory of accomplice liability. We affirm. Because a published opinion would have no precedential value, a memorandum setting *150 forth the reasons for this order has been provided to the parties. Rule 30.25(b).